Fourth Court of Appeals
                                    San Antonio, Texas
                                        February 25, 2015

                                       No. 04-15-00072-CV

                                IN THE INTEREST OF C.M.O.,

                   From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-01068
                            Honorable Dick Alcala, Judge Presiding


                                          ORDER
         Appellant attempts to appeal from a final order terminating her parental rights. An appeal
from such an order is accelerated. See TEX. FAM. CODE ANN. § 263.405(a). The trial court signed
the order of termination on January 20, 2015. Because this is an accelerated appeal, the notice of
appeal was due on February 9, 2015. See TEX. R. APP. P. 26.1(a). A motion for extension of time
to file the notice of appeal was due on February 17, 2015. See TEX. R. APP. P. 26.3. Although
appellant filed a notice of appeal within the fifteen-day grace period allowed by Rule 26.3, she
did not file a motion for extension of time.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). However,
the appellant must offer a reasonable explanation for failing to file the notice of appeal in a
timely manner. See id.; TEX. R. APP. P. 26.3, 10.5(b)(1)(C).

        It is therefore ORDERED that appellant file, within fifteen days from the date of this
order, a response presenting a reasonable explanation for failing to file the notice of appeal in a
timely manner. If appellant fails to respond within the time provided, the appeal will be
dismissed. See TEX. R. APP. P. 42.3(c).

All other appellate deadlines are suspended until further order of this court.



                                                      _________________________________
                                                      Jason Pulliam, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of February, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court